Citation Nr: 0033295	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  1. Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed left knee 
injury.  

3.  Entitlement to service connection for a claimed hearing 
loss.  

4.  Entitlement to an annual clothing allowance.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to April 
1989.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal following March 1995 and February 1996 
rating decisions of the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1996.  

In a February 2000 decision, the Board determined that the 
veteran had presented a well-grounded claim of service 
connection for a right ear hearing loss.  Then, the Board 
remanded all of the issues for additional development of the 
record.  



FINDING OF FACT

The veteran is shown to suffer from a current left knee 
disability manifested by the residuals of an anterior 
cruciate ligament disruption and reconstruction as the result 
of a skiing injury suffered as likely as not in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
residuals of the anterior cruciate ligament disruption and 
reconstruction of the left knee is due to an injury which was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991). That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that she suffers from a left knee 
disability as the result of a skiing injury incurred during 
her military service.  

A careful review of the service medical records shows that in 
January 1989, the veteran complained of having left knee go 
out periodically and that she had fallen down.  On 
examination in February 1989, she reported a history of 
swollen joints.  

The veteran testified at her RO hearing that she injured her 
left knee in a skiing accident and was treated in Germany 
during active service.  She added that she had been treated 
by a private physician following that accident and had sought 
VA treatment in approximately November 1989.  

The available VA outpatient treatment records show that the 
veteran was seen for complaints of left knee pain in June 
1991 when she reported having twisted her knee about one 
month earlier.  The impression was that of medial meniscus 
tear.  

On VA examination in November 1997, the veteran reported that 
she had suffered a fall while skiing during service that 
resulted in a left anterior cruciate ligament (ACL) 
disruption.  It was noted that she was discharged from 
service in 1989 and had no treatment for her left knee.  She 
indicated that she underwent ACL reconstruction in 1993.  The 
diagnosis was that of status post ACL injury and 
reconstruction of the left knee.  The examiner concluded that 
the ACL injury was caused while the veteran was skiing during 
service and her current knee disorder was the result of that 
injury.  

The Board finds that the evidence in this case is in relative 
equipoise with respect to the veteran's claim of service 
connection for the residuals of a left knee injury.  By 
extending the benefit of the doubt to the veteran in this 
matter, the Board concludes that service connection of the 
current left knee disability is warranted.  



ORDER

Service connection for the residuals of the anterior cruciate 
ligament disruption and reconstruction of the left knee is 
granted.  



REMAND


At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's remaining claims of service connection 
must be reviewed in order to assure that the RO's duty to 
assist the veteran in the development of her claims has been 
met.  She also should be asked to submit competent evidence 
to support her claims.  

In light of the Board's decision granting service connection 
for the residuals of a left knee injury, the annual clothing 
allowance issue must be readjudicated by the RO.  

Accordingly, the remaining issues in this case are remanded 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated her for 
the claimed right knee disorder and 
hearing loss since service.  The veteran 
in this regard must be instructed to 
submit all competent evidence that tends 
to support her assertion that she suffers 
from current right knee and hearing 
disability due to disease or injury in 
service or as the result of service-
connected disability.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO then should take appropriate 
steps to readjudicate the issue of 
entitlement to an annual clothing 
allowance in light of the Board's grant of 
service connection for the left knee 
disability.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's remaining 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 



